DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a combination toilet and urinal device according to the claim including a urinal chamber that is separated from the toilet chamber, the urinal chamber including a urinal chamber inlet extending through an exterior surface of the tank for receiving urine in the urinal chamber; a urinal chamber collection pipe having a first end in fluid communication with the urinal chamber and a second end in fluid communication with the toilet bowl outlet pipe and a flushing system operable to flush the flushing water through the toilet flush discharge port of the toilet chamber to (1) the toilet bowl and out the toilet bowl outlet pipe and (2) through the urinal chamber flush channel to the urinal chamber collection pipe and out the toilet bowl outlet pipe.  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Olivero (US Patent No. 3,735,428) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a combination toilet and urinal device comprising: a toilet bowl in fluid communication with a toilet bowl outlet pipe; a tank including: a toilet chamber configured to house flushing water, the toilet chamber in fluid communication with the toilet bowl through a toilet chamber discharge port, and a urinal chamber that is separated from the toilet chamber, the urinal chamber including a urinal chamber inlet extending through an exterior surface of the tank for receiving urine in the urinal chamber; a urinal chamber collection pipe having a first end in fluid communication with the urinal chamber and a second end in fluid communication with the toilet bowl outlet pipe, the urinal chamber collection pipe dimensioned and configured for receiving and collecting urine from the urinal chamber without delivering the urine to the toilet bowl; a urinal chamber flush channel having a first end in fluid communication with the toilet chamber discharge port and a second end in fluid communication with the urinal chamber collection pipe.  
Lin (US Patent Publication No. 2012/0186009) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a combination toilet and urinal device comprising: a toilet bowl in fluid communication with a toilet bowl outlet pipe; a tank including: a toilet chamber configured to house flushing water, the toilet chamber in fluid communication with the toilet bowl through a toilet chamber discharge port, and a urinal chamber that is separated from the toilet chamber, the urinal chamber including a urinal chamber inlet extending through an exterior surface of the tank for receiving urine in the urinal chamber; a urinal chamber collection pipe having a first end in fluid communication with the urinal chamber and a second end in fluid communication with the toilet bowl outlet pipe, the urinal chamber collection pipe dimensioned and configured for receiving and collecting urine from the urinal chamber without delivering the urine to the toilet bowl; a urinal chamber flush channel having a first end in fluid communication with the toilet chamber discharge port and a second end in fluid communication with the urinal chamber collection pipe.  
Yang et al. (US Patent Publication No. 2008/0189845) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a combination toilet and urinal device comprising: a toilet bowl in fluid communication with a toilet bowl outlet pipe; a tank including: a toilet chamber configured to house flushing water, the toilet chamber in fluid communication with the toilet bowl through a toilet chamber discharge port, and a urinal chamber that is separated from the toilet chamber, the urinal chamber including a urinal chamber inlet for receiving urine in the urinal chamber; a urinal chamber collection pipe having a first end in fluid communication with the urinal chamber and a second end in fluid communication with the toilet bowl outlet pipe, the urinal chamber collection pipe dimensioned and configured for receiving and collecting urine from the urinal chamber without delivering the urine to the toilet bowl; a urinal chamber flush channel having a first end in fluid communication with the toilet chamber discharge port and a second end in fluid communication with the urinal chamber collection pipe.  
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754